                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

TOBY O. HERNANDEZ
ADC #162497                                                                            PLAINTIFF

v.                            Case No. 5:19-cv-00136-KGB-JTR

DOE, Cummins Unit, ADC, et al.                                                    DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Toby O. Hernandez’s complaint is dismissed without prejudice. The relief requested is denied.

       So adjudged this the 22nd day of October, 2019.




                                                           ________________________________
                                                            Kristine G. Baker
                                                            United States District Judge
